DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should Claim 3 be found allowable, Claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The generally accepted meaning of the term “still image” used in Claim 1 is a non-moving photographic image. The term is indefinite because the specification does not timestamp of conditions at the time of a diagnostic code’s creation.
Therefore, Claim 1 is rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the claimed invention.
Claims 2-5 are rejected due to depending from the rejected Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 20100004814), herein after referred to as Nagata, in view of Fineis (WO 2018045241) and Li (CN 103713527), herein after referred to as Fineis and Li respectively.
Nagata teaches:
generating a diagnostic trouble code by fault detection algorithm on occurrence of the fault event in the motor vehicle system ([0003] “Conventionally, an electronic control device, or, customary called as an electronic control unit (ECU) in the automotive industry, installed in a vehicle for controlling vehicular mechanism such as an engine or the like has a capability for storing a trouble code that is indicative of a trouble of the mechanism based on diagnosis results derived from signals from various sensors. The trouble code, or a so-called diagnostic trouble code (DTC) or a Fault Code, is usually stored in a memory.”)
storing the diagnostic trouble code in a volatile fault memory ([0016] “ That is, when a trouble is detected upon starting the power supply for the ECU, the DTC indicative of the detected trouble is stored in the RAM first”
storing the diagnostic trouble code in the nonvolatile fault memory when an ignition-off request signal, … is present, ([0016] “DTC indicative of the detected trouble is stored in the RAM first, and, after turning-off of the ignition switch, the DTC stored in the RAM is selectively written to the EEPROM by examining whether each of the DTC data fulfills the storage criteria and selecting the criteria-fulfilling DTC data.")
loading the diagnostic trouble code from the nonvolatile fault memory into the volatile fault memory when an ignition-on request signal is present, ([0018] “then a current value in the rewritable non-volatile memory is copied to the work memory upon fulfillment of the data recovery criteria” [0049] “Further, the power circuit 9 has a so-called "power-on reset feature" to reset the microcomputer 3 until the operation voltage V1 becomes stable after the start of the output of operation voltage V1.”)
	Nagata does not teach:
generating an identity marker using still image data denoting the fault detection algorithm  at the time of the generation of the diagnostic trouble code
storing the identity marker in a nonvolatile fault memory
which forms an authentication data record together with the identity marker,
authenticating the diagnostic trouble code by the authentication data record
by virtue of g1) initially that fault detection algorithm by which the fault event indicated by the diagnostic trouble code is detectable being determined,
subsequently this fault detection algorithm being compared with the fault detection algorithm indicated by the identity marker and g3) an absence of concordance resulting in a manipulation of the diagnostic trouble code being indicated.
	Fineis teaches:
generating an identity marker using still image data denoting the fault detection algorithm at the time of the generation of the diagnostic trouble code ([0095] "These attributes may come in the form of signal signatures or metadata, among other examples.") [0116] “"Specifically, the signal data may include measurements obtained by the sensors and/or actuators associated with a given triggered abnormal-condition indicator. For example, if a triggered fault code is Fault Code 1 from FIG. 3, then sensor data may include raw measurements obtained by Sensors A and C ... In some examples, the asset 106 may include particular sensor data in the operating data based on a fault-code rule or instruction provided by the analytics system 108, which may have, for example, determined that there is a correlation between that which Actuator B is measuring and that which caused the Fault Code 1 to be triggered in the first place. Other examples are also possible.")
storing the identity marker in a nonvolatile fault memory ([0067] "Additionally, the central processing unit 206 may log the occurrence of the abnormal-condition indicator being triggered in the data storage 208, perhaps with a timestamp.")
	The above pieces of prior art are considered analogous as they represent inventions in the electronic vehicle controller or data anomaly detection field.  Nagata teaches an electronic vehicle controller systems, while Fineis teaches a more generalized system and method for detecting anomalous data on a system where an outside input can provide or manipulate data.  Given that this invention is intended to detect manipulation of data by an outside source, it would be obvious to apply teachings from this generic system which can be applied to any number of devices to a vehicle controller.  Nagata teaches a system in which DTC are created and transferred from a volatile to non-volatile storage, and teaches the ability to transfer them back.  Fineis teaches generation of a timestamp with conditions at the time of a code’s creation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nagata to add identifying verification data to existing data codes as taught by Fineis in order to identify anomalies in received data from multivariate sources.
	Li Teaches:
which forms an authentication data record together with the identity marker (  [0068] “the refreshed algorithm information and the refreshed memory version number in the verification file,”)
authenticating the diagnostic trouble code by the authentication data record ([0012] “verify the target file and the data in the memory of the electronic controller according to the verification information, if the verification is passed, flash the target file to the memory of the electronic controller, otherwise terminate the flashing write.”
by virtue of g1) initially that fault detection algorithm by which the fault event indicated by the diagnostic trouble code is detectable being determined, ( [0063] "After the electronic controller restarts, the reading module 23 reads the data of the electronic controller again and sends it to the comparison module 22 and the storage module 25. The comparison module 22 compares the algorithm number and the memory version number in the read data with the refreshed algorithm information and the refreshed memory version number in the verification file, and sends the comparison result to the report generation module 26")
subsequently this fault detection algorithm being compared with the fault detection algorithm indicated by the identity marker and g3) an absence of concordance resulting in a manipulation of the diagnostic trouble code being indicated. ([0027] “The reading module reads and sends the data in the memory of the automobile electronic controller to the comparison module” [0028] The comparison module verifies the target file and the data in the memory of the electronic controller according to the verification information. If the verification passes, it generates and sends an enable signal to the flashing module, otherwise, it generates flashing termination information.”
	The above pieces of prior art are considered analogous as they represent inventions in the electronic vehicle controller or data anomaly detection field, Nagata and Li both directly teach electronic vehicle controller systems Nagata teaches a system in which DTC are created and transferred from a volatile to non-volatile storage, and teaches the ability to transfer them back.  Li teaches a system which creates verification data corresponding to a piece of vehicle diagnostic data, which is later compared to Nagata to cross-reference saved verification data with data being transferred into the controller, as taught by Li to ensure the data transferred in a reflash of a vehicle’s electronic controller does not conflict with existing accurate data.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Nagata in view of Rishi (US 20160234204), herein after referred to as Rishi.
	Modified Nagata teaches the system of Claim 1, but does not teach:
in which the identity marker is generated as a token by a cryptographic algorithm.
	Rishi teaches:
in which the identity marker is generated as a token by a cryptographic algorithm. ([0052] “Example 6 includes the subject matter of any of Examples 1-5, and wherein to generate the security token comprises to generate a security token having a plurality of token characters based on a cryptographic algorithm.”
	The above pieces of prior art are considered analogous as they both represent inventions in the prevention of data manipulation field.  Modified Nagata teaches a vehicle controller which prevents tampering of data by creating an additional data packet to verify the DTC against.  Rishi teaches use of a cryptographic algorithm to generate such a data marker.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Modified Nagata to use a cryptographic algorithm to generate such the data marker as taught by Rishi to prevent unauthorized data manipulation using a false voice login.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Nagata in view of Mowatt (US 20180067811), herein after referred to as Mowatt.
	Modified Nagata teaches the system of Claim 1, as well as:
wherein the authentication data record is generated from the diagnostic trouble code, the identity marker and the source marker. ([Fineis 0095] "These attributes may come in the form of signal signatures or metadata, among other examples." [0116] “"Specifically, the signal data may include measurements obtained by the sensors and/or actuators associated with a given triggered abnormal-condition indicator. For example, if a triggered fault code is Fault Code 1 from FIG. 3, then sensor data may include raw measurements obtained by Sensors A and C ... In some examples, the asset 106 may include particular sensor data in the operating data based on a fault-code rule or instruction provided by the analytics system 108, which may have, for example, determined that there is a correlation between that which Actuator B is measuring and that which caused the Fault Code 1 to be triggered in the first place. Other examples are also possible.")
	Modified Nagata does not teach:
in which a source marker is generated that indicates whether the diagnostic trouble code is generated by a vehicle-external source, 
	Mowatt teaches: 
in which a source marker is generated that indicates whether the diagnostic trouble code is generated by a vehicle-external source, ( [0036] “According to various embodiments, error information may include, but is not limited to, error signals, error logs, error information from debuggers, usage data (changes therein/thereto), performance data, and other telemetry information. The error information may be communicated through a telemetry message. A “telemetry message” is a signal from a client containing one or more kinds of telemetry data. The telemetry message may also contain an indicator of the source of the telemetry, identifying, for example, the device, user, application, version, internet browser, installation/usage of other relevant applications, component, license code, subdivision or category within an application or component, or other information that is the origin of the telemetry message.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of incorporating data from outside sources in a diagnostic system.  Modified Nagata teaches creating an identity marker which can incorporate multiple individual pieces of identifying data.  Mowatt teaches an error message which also contains data indicating the source of the message.  As the identifying marker of Modified Nagata is not limited in the data which it can contain, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Modified Nagata to incorporate the identity of the error message’s source as taught by Mowatt to determine which version of an application, hardware, user, etc. are generating the error.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nagata in view of Keski-Hynnila (US 20080148827), herein after referred to as Keski-Hynnila.
Modified Nagata teaches the system of Claim 1, but does not teach:
in which h c1) a fault reaction is provided for the fault event indicated by means of the diagnostic trouble code ([Fig 3] [0036] “If yes, step 134 is increment fault timer for sufficient time to ensure any fault detected is valid. Step 136 is determining whether the fault condition indication has met the calibrated fault time to be considered a valid fault. If no, the software loops back to step 130. If yes, step 138 is logging the fault as a DTC or otherwise, activating a warning alert and otherwise instituting appropriate fault reactions.” [0044] “The calibratible fault reactions include, but are not limited to, various levels of engine derates (speed and/or torque), engine shutdowns, and other specified fault reactions such as closure of the EGR valve, using feed-forward tables for VGT control, the disablement of DPF regeneration")
and c2) the identity marker is generated by additionally using the data denoting the fault reaction. ([0080] " A fault code is preferably stored and the MIL illuminating if the fault condition reported by the component exists for a calibratable period of time, number of occurrences and number of drive cycles. The specific fault code is stored and the appropriate fault reactions and warning alerts are enabled as previously described")
	The above pieces of prior art are considered analogous as they both represent inventions in the engine diagnostic field.  Modified Nagata teaches a system to generate identity markers.  Keski-Hynnila teaches additional data attached to fault code prescribing actions to be performed in response to a fault detection.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the identity marker of Modified Nagata to carry instructions to carry out in response to a fault code as taught by Keski-Hynnila to warn of impending sensor failure and verify component functionality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosqvist (US 20180054639), which teaches the creation of metadata to attach to another, larger data file, the metadata containing important contextual information.  The information may include the identity of the file via an alphanumeric code, its origination source, and time data, which relate to the current application’s identity marker in Claim 1.  While not part of a vehicle diagnostic system, Rosqvist is applicable as it deals directly in the area of 
Suganuma (US 8406951) goes further and assigns a flag to vehicle DTC codes, as well as saving the cote plus flag into a non0volatile EEPROM storage when the ignition is shut off.  This reference is prior art to especially to the limitations regarding the diagnostic code and marker’s storage method, being created and stored initially in the volatile RAM before being moved into non-volatile EEPROM or ROM on order to preserve an accurate representation of the DTC and its attached flag when the vehicle is shut off.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662